DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-10, and 12-15 are allowed.
With respect to claim 1, claim 1 is allowed since Zurek in view of Kim does not teach “detect[ing] at least one speech component and at least one noise component in the input audio signal, regulat[ing] an energy level of the at least one speech component by estimating the energy level for at least one frame of the input audio signal, wherein the energy level for the at least one frame is estimated based on a mean energy of each frame of the input audio signal over a sliding window, determin[ing] whether the energy level for the at least one frame meets a speech regulation criteria, wherein the speech regulation criteria comprises an input energy threshold and a far-end energy threshold, [and] regulat[ing] the energy level of the at least one speech component based on the speech regulation criteria, separate noise from the input audio source signal”.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.